DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                           
      Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention. 

3.	Claim(s) 1, 4, 6-11, 13-17, 21-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inagaki et al., US (Pat. 6,876,554 B1).
Claim 1. Inagaki disclose an integrated circuit package (such as the one in fig. 31), comprising:
-a package substrate (item 230, fig. 31) having a first capacitor (item 220) embedded therein (as seen in fig. 1);
-a semiconductor die (item 290, fig. 31) disposed above (e.g. on top) the package substrate (item 230), wherein the semiconductor die is coupled to the package substrate via a plurality of semiconductor pillars (such as item 276, fig. 31, label in fig. 30, as a bump that interpreted as a pillar for electrical connection); and
-a second capacitor (item 320, fig. 31) disposed below the package substrate and electrically coupled to the first capacitor (as seen in fig. 31).



Claim 6. Inagaki disclose the integrated circuit package of claim 1, wherein the first capacitor comprises a first set of terminals and a second set of terminals electrically coupled to the semiconductor die. This limitation would read through the structure of fig. 31, and col. 21, ln 46-50, wherein is disclosed that it is possible to provide wires under the capacitors, and external terminals such as wires and pins have an increased degree of freedom, thereby attaining high density and small size.

Claim 7. Inagaki disclose the integrated circuit package of claim 6, wherein the first set of terminals is electrically coupled in parallel with each other, and wherein the second set of terminals is electrically coupled in parallel with each other. This limitation would read through the structure of fig. 31, and col. 21, ln 46-50, wherein is disclosed that it is possible to provide wires under the capacitors, and external terminals such as wires and pins have an increased degree of freedom, thereby attaining high density and small size.

Claim 8. Inagaki disclose the integrated circuit package of claim 6, wherein the first capacitor comprises a third set of terminals and a fourth set of terminals electrically coupled to the second capacitor. This limitation would read through the structure of fig. 31, and col. 21, ln 46-50, wherein is disclosed that it is possible to provide wires under the capacitors, and external terminals such as wires and pins have an increased degree of freedom, thereby attaining high density and small size. 


 -and a second plurality of terminals disposed on a second surface of the first capacitor and electrically coupled to a plurality of terminals of the second capacitor, the second surface being opposite from the first surface. This limitation would read through the structure of fig. 31, and col. 21, ln 46+, wherein is disclosed that it is possible to provide wires under the capacitors, and external terminals such as wires and pins have an increased degree of freedom, thereby attaining high density and small size.

Claim 10. Inagaki disclose the integrated circuit package of claim 1, wherein the package substrate includes a core substrate material. This limitation would read through the structure of fig. 31, and col. 37, ln 27+, indicate that item 230 is a core substrate. 

Claim 11. Inagaki disclose the integrated circuit package of claim 10, wherein the first capacitor intersects at least a portion of the core substrate material. This limitation would read through the structure of fig. 31. 

Claim 13. Inagaki disclose the integrated circuit package of claim 1, wherein the first capacitor and the second capacitor are electrically coupled to one or more power rails of the semiconductor die. This limitation would read through the structure of fig. 31, col. 38, ln 1+, wherein is disclosed that the pad 292P1 for power supply of the IC chip 290 is connected to the first electrode 221 of the chip capacitor 220 through the bump 276-the via hole 360-the conductor circuit 258-the via hole 260.

 Claim 14. Inagaki disclose the integrated circuit package of claim 1, wherein the first capacitor and the second capacitor are electrically coupled to a reference potential node of the integrated circuit package. This limitation would read through the structure of fig. 31, col. 38, ln 4+, wherein is disclosed that on the other hand, the pad 295P1 for power supply of the daughter board 294 is connected to the first electrode 221 of the chip capacitor 220 through the bump 276-the via hole 360-the through hole 246-the conductor circuit 258-the via hole 260.

Claim 15. Inagaki disclose the integrated circuit package of claim 1, wherein the second capacitor is electric-ally coupled in parallel with the first capacitor. This limitation would read through the structure of fig. 31.

Claim 16. Inagaki disclose the integrated circuit package of claim 1, wherein the second capacitor is disposed directly under the first capacitor. This limitation would read through the structure of fig. 31, as seen item 220 is on top of item 320.
 
Claim 17. Inagaki disclose an electronic device comprising the integrated circuit package of claim 1, wherein the first and second capacitors are electrically coupled to a power distribution network of the electronic device. This limitation would read through the structure of fig. 31, col. 38, ln 1+, wherein is disclosed that the pad 292P1 for power supply of the IC chip 290 is connected to the first electrode 221 of the chip capacitor 220 through the bump 276-the via hole 360-the conductor circuit 258-the via hole 260.

Claim 21. Inagaki disclose an integrated circuit package (such as the one in fig. 31), comprising: 

-a semiconductor die (item 290, fig. 31) disposed above (e.g. on top) the package substrate (item 230),
 -and a second capacitor (item 320, fig. 31) disposed below the package substrate and electrically coupled to the first capacitor (as seen in fig. 31);
 -wherein: the first capacitor comprises a first set of terminals and a second set of terminals electrically coupled to the semiconductor die; and the first capacitor comprises a third set of terminals electrically coupled to the second capacitor. This limitation would read through the structure of fig. 31, col. 38, ln 1+, wherein is disclosed that the pad 292P1 for power supply of the IC chip 290 is connected to the first electrode 221 of the chip capacitor 220 through the bump 276-the via hole 360-the conductor circuit 258-the via hole 260.

Claim 22. Inagaki disclose the integrated circuit package of claim 21, wherein the semiconductor die is coupled to the package substrate via a plurality of conductive pillars, (this limitation would read through the structure of fig. 31, and col. 21, ln 46-50, wherein is disclosed that it is possible to provide wires under the capacitors, and external terminals such as wires and pins have an increased degree of freedom, thereby attaining high density and small size).

Claim 23. Inagaki disclose the integrated circuit package of claim 21, wherein the first capacitor further comprises a fourth set of terminals electrically coupled to the second capacitor (this limitation also would read through the structure of fig. 31, and col. 21, ln 46-50, wherein is disclosed that it is possible to provide wires under the capacitors, and external terminals such as wires and pins have an increased degree of freedom, thereby attaining high density and small size).
 

Claim 24. Inagaki disclose the integrated circuit package of claim 23, wherein: the first set of terminals and the second set of terminals are disposed on a first surface of the first capacitor and electrically coupled to the semiconductor die; and the third set of terminals and the fourth set of terminals are disposed on a second surface of the first capacitor and electrically coupled to a plurality of terminals of the second capacitor, the second surface of the first capacitor being opposite from the first surface of the first capacitor, (this limitation would also read through the structure of fig. 31, and col. 21, ln 46-50, wherein is disclosed that it is possible to provide wires under the capacitors, and external terminals such as wires and pins have an increased degree of freedom, thereby attaining high density and small size).
 
              Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


5.	Claim 3 is rejected under 35 U.S.C. 103(a) as being un-patentable over Inagaki cited above, in view of Yap (US 2015/0357270).

Claim 3. Inagaki disclose the integrated circuit package of claim 2, above, but silent regarding the conductive pillars comprise copper.
Yap teaches an integrated circuit package having conductive pillar made of copper [0019]. It would have been within the scope of one of ordinary skill in the art at the time of the invention to combine the teachings of Inagaki and Yap to enable the pillar to be performed according to the teachings of Yap because one of ordinary skill in the art at the time of the invention would have been motivated to look to alternative suitable methods of performing the disclosed conductive pillar forming step of Inagaki and art recognized suitability for an intended purpose has been recognized to be motivation to combine.   MPEP § 2144.07.
It would have also been obvious to one having ordinary skill in the art at the time the invention was made to select the appropriate material for the conductive pillar, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416.

6.	Claim 5 is rejected under 35 U.S.C. 103(a) as being un-patentable over Inagaki cited above, in view of Kalnitsky (US 2014/0145299).
 Claim 5. Inagaki disclose the integrated circuit package of claim 1, above, but silent regarding the first capacitor includes an array of trench capacitors.
.

7.	Claim 12 is rejected under 35 U.S.C. 103(a) as being un-patentable over Inagaki cited above, in view of CHEAH (US 2019/0013301).
Claim 12. Inagaki disclose the integrated circuit package of claim 1, above, but silent regarding wherein the package substrate is a coreless embedded trace substrate. 
[0028] of CHEAH discloses that the substrate 108 may be without core layer 109 (e.g. a coreless package). It would have been within the scope of one of ordinary skill in the art at the time of the invention to combine the teachings of Inagaki with Cheah to further reduce the overall thickness of the package assembly.

Response to Arguments

8.     Applicant’s arguments with respect to claims 1, 3-17, new claims 21-24, have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. As noted, the amendment of claim 1 does not make the application in condition for allowance, because “the conductive pillar” as claimed in claim 1, would be interpreted as a conductive bump for electrical connection. Thus, the reference meets this limitation.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394. The examiner can normally be reached M-T 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899